NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JOSEFINA YANDOC,
                    Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2018-2302
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-18-0341-I-1.
                ______________________

               Decided: February 6, 2018
                ______________________

    JOSEFINA YANDOC, San Narciso, Zambales, Philippines,
pro se.

    CHRISTOPHER L. HARLOW, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, for respondent. Also represented by
JOSEPH H. HUNT, LISA LEFANTE DONAHUE, ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________
2                                            YANDOC v. OPM




    Before PROST, Chief Judge, LOURIE and CLEVENGER,
                     Circuit Judges.
PER CURIAM.
    Josefina Yandoc appeals from a final decision of the
Merit Systems Protection Board (“the Board”) affirming
the Office of Personnel Management’s (“OPM”) denial of
her request for a survivor annuity under the Civil Service
Retirement System (“CSRS”) for her late husband’s prior
federal service. See Yandoc v. Office of Pers. Mgmt., No.
SF-0831-18-0341-I-1, 2018 WL 3349615 (M.S.P.B. July 6,
2018), J.A. 1–17. For the reasons that follow, we affirm.
                      BACKGROUND
     Appellant’s spouse, Eliseo Yandoc, worked at the U.S.
Naval Station in Subic Bay, Philippines in two distinct pe-
riods. In his first period of employment, January 11, 1946
through April 29, 1949, Mr. Yandoc served as a Clerk Typ-
ist, Senior Clerk Typist, Senior Clerk, Property Clerk,
Principal General Clerk, and Clerk Stenographer. In the
second period, February 11, 1952 to October 10, 1982, he
served as Clerk Stenographer, Progressman, Clerk, Supply
Item Identifier, Clerk-Typist, Administrative Assistant,
and Administrative Officer.
    Mr. Yandoc’s personnel forms corresponding to his first
period of employment do not indicate any retirement plan
or annuity entitlement. However, the forms corresponding
to Mr. Yandoc’s second period of employment are more de-
tailed. Some list his retirement plan as “4-None” and his
annuitant indicator as “9” or “Not Applicable.” Others do
not include a retirement code or annuitant indicator and
state “No” as to whether the position was subject to the
CSRS. No form from either period indicates that deduc-
tions were withheld from his pay for the CSRS. A form
issued at Mr. Yandoc’s ultimate resignation in 1982 indi-
cates that he was entitled to 34 months retirement pay for
34 years and 22 days of creditable service with the U.S.
YANDOC v. OPM                                              3



Forces Philippines in accordance with the collective bar-
gaining agreement (“CBA”) of April 1979.
    On September 2, 2014, Ms. Yandoc applied for death
benefits seeking a CSRS survivor annuity based on Mr.
Yandoc’s federal service. The Office of Personnel Manage-
ment (“OPM”) denied her claim, stating that Mr. Yandoc
did not serve in a position subject to the CSRS and that, as
a result, Ms. Yandoc was not entitled to a civil service sur-
vivor annuity. Ms. Yandoc requested reconsideration, and
OPM affirmed its initial decision, explaining that Mr. Yan-
doc’s service, while creditable, was not covered service for
purposes of receiving an annuity under the CSRS.
    Ms. Yandoc appealed to the Board. On July 6, 2018,
the Board’s Administrative Judge (“AJ”) issued an initial
decision affirming OPM’s decision. Before the AJ, Ms. Yan-
doc argued that Mr. Yandoc’s first period of service was cov-
ered service. Further, she claimed that Mr. Yandoc’s
second period of service was a continuation of the first pe-
riod and thus was also covered service. Ms. Yandoc also
argued that she was entitled to make a deposit for her late
husband’s service pursuant to 5 C.F.R. § 831.303(a).
    The AJ disagreed. Regarding Yandoc’s first period of
service, the AJ found that “title to an annuity did not at-
tach” because the period of service was less than five years.
The AJ also found that Mr. Yandoc’s second period of ser-
vice could not be considered a continuation of the first be-
cause the two periods were separated by more than three
days. To reach this conclusion, the AJ relied on 5 C.F.R.
§ 29.2(b) (1959), which provides that there cannot be a car-
ryover of covered status if there was a break in service of
more than three days between the two periods of service.
    Because Ms. Yandoc did not request full Board review
of the initial decision, it became the final decision of the
Board on August 10, 2018.
4                                               YANDOC v. OPM




    Ms. Yandoc appealed. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
    Our scope of review in an appeal from a decision of the
Board is limited. We must affirm the Board’s decision un-
less we find it to be “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2) ob-
tained without procedures required by law, rule, or regula-
tion having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c). The petitioner
has the burden of proof of establishing entitlement to the
benefit he seeks by a preponderance of the evidence. See
5 C.F.R. § 1201.56(b)(2); Cheeseman v. Office of Pers.
Mgmt., 791 F.2d 138, 141 (Fed. Cir. 1986).
    Ms. Yandoc contends that the Board erred by failing to
classify Mr. Yandoc’s first period of employment as covered
service. Specifically, she argues that “[o]n the face of the
documents memorializing [Mr. Yandoc’s] 1946 appoint-
ment and 1949 reduction in force, [the employment] was
not excluded from the CSRA.” Pet’r’s Br. 5. Citing Execu-
tive Order 10180, Ms. Yandoc further maintains that Mr.
Yandoc’s second period of employment should be consid-
ered a continuation of service entitled to “carryover” cov-
ered status.
     The government responds that Mr. Yandoc’s first pe-
riod of service was not covered service because no deduc-
tions were taken from Mr. Yandoc’s pay and deposited into
the CSRS fund. Resp’t’s Br. 6. It further contends that Mr.
Yandoc’s service was not continuous because of his 34-
month service break between the two employment periods.
Thus, according to the government, even if Mr. Yandoc’s
first period of employment had been covered service, he
still did not serve the required five years to be entitled to a
CSRS annuity.
YANDOC v. OPM                                                5



    We agree with the government that the AJ did not err
in affirming OPM’s denial of Ms. Yandoc’s request for a sur-
vivor annuity.
    To be entitled to an annuity, an employee must com-
plete five years of civilian service and at least one of the
last two years of that service must be “covered” service, i.e.,
service that is subject to the CSRA. See 5 U.S.C. § 8333;
Rosete v. Office of Pers. Mgmt., 48 F.3d 514, 516 (Fed. Cir.
1995). Most government service is “creditable service,” but
“service that is creditable service is not necessarily covered
service.” Herrera v. United States, 849 F.2d 1416, 1417
(Fed. Cir. 1988). Covered service is more limited in scope
and refers to appointments that are “subject to the CSRA
and for which an employee must deposit part of his or her
pay into the Civil Service Retirement and Disability Fund.”
Rosete, 48 F.3d at 516.
     We first consider whether Mr. Yandoc’s initial period
of employment was covered service. The personnel forms
relevant to Mr. Yandoc’s first period of employment do not
indicate whether Mr. Yandoc’s employment was subject to
the CSRA. The forms likewise do not indicate that Mr.
Yandoc paid contributions into the Civil Service Retire-
ment and Disability Fund. Both of these indications would
normally appear if Mr. Yandoc’s first period of employment
had been covered. Importantly, Mr. Yandoc was ultimately
covered under another retirement system in accordance
with the U.S. Forces Philippines’s CBA. Given these facts,
the AJ did not err in finding that Mr. Yandoc’s first period
of employment did not entitle him to CSRS retirement ben-
efits. See Quiocson v. Office of Pers. Mgmt., 490 F.3d 1358,
1360 (Fed. Cir. 2007).
    Similarly, the AJ did not err in finding Mr. Yandoc’s
second period of service was not subject to the CSRA. For
his second period of service, Mr. Yandoc served in a series
of indefinite positions from February 11, 1952 until Octo-
ber 10, 1982, which are ineligible for CSRS coverage. See
6                                            YANDOC v. OPM




5 C.F.R. § 831.201(a); Quiocson, 490 F.3d at 1360; Cal-
imlim v. Office of Pers. Mgmt., 489 F. App’x 458, 460 (Fed.
Cir. 2012) (“Service rendered under, inter alia, temporary
or indefinite appointment is excluded from ‘covered service’
under OPM regulations.”).
     Ms. Yandoc also claims that Mr. Yandoc’s second pe-
riod of service was a continuation of the first and is thus
entitled to covered-service classification. Because we con-
clude that the AJ did not err in finding that Mr. Yandoc’s
first phase of employment was not covered service, we need
not reach Ms. Yandoc’s argument that the second period of
employment is entitled to carryover covered status.
                       CONCLUSION
   We have considered Ms. Yandoc’s remaining argu-
ments and find them unpersuasive. For the foregoing rea-
sons, we affirm the Board’s decision.
                       AFFIRMED
                          COSTS
    No costs.